DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 9,049,821).
With regards to claim 1:
	Hanna discloses (refer to Fig. 1, 2 and 3 below) a computer network system comprising:
 	a device for monitoring and controlling the flow of water through a pipe (an irrigation flow control device: flow control system (140), water supply (141)), said device comprising:
a. 	sensors (flow meter (358)) for measuring environmental parameters of water in said pipe, said environmental parameters including flow rate (claim 1: a fluid meter configured 
b. 	a valve (diaphragm valve (351)) which controls the flow of water through said pipe, an electrical actuator (solenoid (350) and plunger (352)) operably coupled to the valve,
c.	a radiofrequency transmitter (wireless transmitter/receiver (342)) for transmitting data;
d.	a radiofrequency receiver (wireless transmitter/receiver (342)) for receiving a signal; and
e.	a computer processing module adapted to receive data generated by the detector or detectors, the computer processing module being in data communication with the radiofrequency transmitter and radiofrequency receiver, and the electrical actuator moves in response to a signal generated by the computer processing module (claim 1: " ... a wireless receiver configured to receive a wirelessly transmitted valve activation signal: a valve configured to open and close the conduit in accordance with the wirelessly transmitted valve activation signal ... ": claims 5 and 6, " ... a shut off module configured to close the valve in accordance with the water parameter .. ., wherein the water parameter includes the volume parameter and wherein the shut off module is configured to close the valve in response to detecting the volume reaching a specific threshold.": column 12, lines 11-17, " ... in these embodiments, the bridge device 130 may include program instructions stored in memory 544 that enable bridge device 130 to ... communicate valve activation/deactivation commands to flow control device 140. ", where it is interpreted that a skilled person would consider that thereby the option that the signal is generated by the processor of the flow control device and the option that the signal is generated by the bridge device are both directly and unambiguously disclosed); and 

 	data relating to the environmental parameters and the state of the valve is transmitted via the radiofrequency transmitter to the remote central computing apparatus (column 5, line 54 - column 6, line 17, …bridge (130) may be configured to communicate wirelessly with flow control device (140) ... the bridge device (130) may include program instructions stored in memory (544) that enable bridge device 130 to interpret the irrigation schedule (115) and communicate valve activation/deactivation commands to flow control device (140)) and 
 	data relating to the environmental parameters and the state of the valve is received by the remote central computing apparatus, stored in a database and analysed to establish patterns of water usage (claims 5 and 6, “… a shut off module configured to close the valve in accordance with the water parameter ... , wherein the water parameter includes the volume parameter and wherein the shut off module is configured to close the valve in response to detecting the 
volume reaching a specific threshold”, implicit that the threshold is stored and is the result of an analysis: (column 12, lines 11-17, “… the bridge device (130) may include program instructions stored in memory (544) that enable bridge device (130) to interpret the irrigation schedule ...”; 
 	the remote central computing apparatus is programmed to compare data received from the device with the established patterns of water usage, and transmit a signal to the device dependent on the results of the comparison (column 12, lines 11-17, “… the bridge device 130 may include program instructions stored in memory 544 that enable bridge device 130 to interpret the irrigation schedule 115 and communicate valve activation/deactivation commands to flow control device (140)”); wherein 


    PNG
    media_image1.png
    1065
    924
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1235
    852
    media_image2.png
    Greyscale

Fig. 2

    PNG
    media_image3.png
    1173
    859
    media_image3.png
    Greyscale

Fig. 3

the data received from the device is defined as being real-time data.
	Concerning the environmental parameters include pressure, the present application does not disclose a specific use of data relating to pressure, and the effects produced by that feature may therefore be regarded to comprise that also pressure is measured.
Concerning the data received from the device is defined as being real-time data, the effect produced by that feature is that the water parameter reaching the threshold is detected without a delay.
The above distinguishing features therefore form an aggregation of features, as the interaction between the individual features does not produce a synergistic effect. 
The problem solved by pressure may therefore be regarded as to find further water parameters. Pressure is known by the skilled person as a relevant and important water parameter. It would therefore be obvious for a skilled person to also provide pressure sensors in the network.
The problem solved by the data received from the device is defined as being real-time data may therefore be regarded as to find whether or not to include a delay.
It is considered that the skilled person interprets the disclosure in Hanna that the shutting off of the valve upon the flow rate or volume of water flowing through the valve reaching a threshold corresponds to either a safety shut off or a shut off upon the volume reaching predefined limits. The skilled person would consider that introducing a delay for receiving the data would not be in agreement with the basic function of such modules, and therefore would not introduce a delay. Defining that the data are real-time data does thus not provide an inventive contribution.

Hanna, as modified, discloses the computer network system of claim 1.
With regards to claim 2:
Hanna, as modified, discloses the computer network system of claim 1 wherein the signal transmitted by the remote central computing apparatus (bridge device 130) causes the device to prevent water flow through a pipe (column 12, line 11-17: “ ... the bridge device 130 may include program instructions stored in memory 544 that enable bridge device 130 to ... communicate valve activation/deactivation commands to flow control device 140.”).
With regards to claim 3:
Hanna, as modified, discloses the computer network system of claim 1 wherein the remote central computing apparatus relays data to one or more further data processing devices (column 9, lines 50-57, “…use flow information to provide more accurate and consistent irrigation by indicating that for example, flow control device (140) should be activated at 6 AM on Saturday mornings and remain activated until 100 gallons of water have been delivered ...”).
With regards to claim 4:
Hanna, as modified, discloses the computer network system of claim 1 wherein the remote central computing apparatus receives data from a plurality of devices (public network (127)).
With regards to claim 5:
Hanna, as modified, discloses (refer to Fig. 2 above) the computer network system of claim 1 wherein the sensor comprises a flowmeter (flow meter (358)).
With regards to claim 7:
Hanna, as modified, discloses (refer to Fig. 2 above) the computer network system of claim 1 wherein the radiofrequency transmitter and radiofrequency receiver are both comprised within a transceiver (342).
With regards to claim 8:
Hanna, as modified, discloses the computer network system of claim 1 wherein the radiofrequency transmitter and radiofrequency receiver are low power, wide area network devices (column 6, lines 45-65).


With regards to claim 9:
Hanna, as modified, discloses the computer network system of claim 8 wherein the radiofrequency transmitter and radiofrequency receiver use spectrum below 1 GHz together with a direct sequence spread spectrum modulation (column 6, lines 45-65).
With regards to claim 10:
Hanna, as modified, discloses the computer network system of claim 1 which transmits a signal at regular intervals regardless of the status of the device (column 6, lines 45-65).
With regards to claim 11:
Hanna, as modified, discloses the computer network system of claim 1 wherein the device transmits a signal in the event that the charge held in the electrical storage means reaches a certain level (column 8, lines 9-10: “…the central website may report the percentage of battery life remaining..”).
With regards to claim 12:
Hanna, as modified, discloses a device (irrigation system) for use in the computer network system of claim 1.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 9,049,821), as applied to claim 5 above, and further in view of McNeil et al. (US 10,150,145).
With regards to claim 6:
Hanna, as modified, discloses the computer network system of claim 5 (see rejected claim 5 above).
Hanna, as modified, does not disclose the flowmeter is also a hydroelectric power generator.
McNeil discloses (refer to Fig. 4 below) a valve control device comprising: an electrically controlled valve (108) controlled by a controller (104), and a flow meter (102) which is a hydroelectric power generator  which generates electric power to charge a battery (116) which provide electric power to the controller and the valve.

    PNG
    media_image4.png
    927
    756
    media_image4.png
    Greyscale

Fig. 4
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hanna to have the flow meter design as disclosed by McNeil et al. wherein the flow meter is a hydroelectric power generator for the flow meter (358) of Hanna to provide the system with the ability of self-electric powered so that the system can be used at a location where the wall electric power supply is not available. 
Hanna, as further modified, discloses the computer network system of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753